996 A.2d 804 (2010)
In re Christopher D. MATCHETT, Respondent.
No. 08-BG-15.
District of Columbia Court of Appeals.
May 27, 2010.
Before THOMPSON, Associate Judge, and NEBEKER and TERRY, Senior Judges.


*805 ORDER
PER CURIAM.
On consideration of the certified order and opinion of the Louisiana Supreme Court suspending respondent from the practice of law in that jurisdiction for two years, this court's March 24, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response either to this court's order to show cause or to the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Christopher D. Matchett, Esquire, is hereby suspended from the practice of law in the District of Columbia for a period of two years as identical reciprocal discipline. See In re Ditton, 980 A.2d 1170 (D.C.2009). It is
FURTHER ORDERED that respondent's reinstatement is hereby conditioned on respondent's full satisfaction of the conditions imposed pursuant to his Louisiana suspension and proof of his fitness to practice law. It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar. R. XI, § 14(g).